Title: From James Madison to William Harris Crawford, 4 February 1817
From: Madison, James
To: Crawford, William Harris



February 4, 1817

The letter & papers returned Feby 4 with the following note.
The arrangement communicated by the Presidt. of the U.S. Bank is so important an advance towards a universal return of specie circulation, that the Treasury sanction to it under existing circumstances  evidently proper.  Serious difficulties will notwithstanding remain to be encountered, if the principal Banks in every State do not immediately follow the example set them.  Even in the States comprising the Banks, parties to the arrangements, the payment of the internal taxes after the 20th. inst: will be distressing to many not posssessing the notes of their own Banks.  In the other States the payment in the legalized notes, will be generally impossible for a considerable time.
